OPINION — AG — IT WOULD BE MANDATORY FOR A BOARD OF COUNTY COMMISSIONERS TO CALL SUCH AN ELECTION IF PRESENTED WITH A PROPER PETITION BEARING THE REQUIRED NUMBER OF SIGNATURES OF QUALIFIED ELECTORS, AND THAT THEY WOULD BE REQUIRED TO CALL SUCH AN ELECTION WITHIN A REASONABLE TIME, GIVING DUE CONSIDERATION TO ALL THE FACTS AND CIRCUMSTANCES IN THE INDIVIDUAL CASE; THAT THE PRECINCT OFFICIAL WOULD BE PAID FROM THE APPROPRIATION OF THE COUNTY FOR ELECTION EXPENSES, AND THE PROCEDURE TO BE FOLLOWED IN PRESENTING AND ALLOWING THEIR COMPENSATION IN PRESCRIBED 26 O.S. 1961 189 [26-189]; THAT THE PRECINCT OFFICIALS MAY VOLUNTARILY FOREGO THEIR COMPENSATION WITHOUT IMPAIRING THE VALIDITY OF THE ELECTION. CITE: OPINION NO. SEPTEMBER 21, 1954 — DENNIS, 19 O.S. 1961 383 [19-383], 19 O.S. 1961 381 [19-381] (HARVEY CODY)